FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ALBERTO RENE QUINTERO-SALAZAR,             
                        Petitioner,                No. 04-73128
               v.
                                                   Agency No.
                                                   A43-780-675
PETER D. KEISLER,* Acting
Attorney General,                                    OPINION
                      Respondent.
                                           
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                 Argued and Submitted
       November 16, 2006—San Francisco, California

                      Filed October 9, 2007

    Before: Andrew J. Kleinfeld and Sidney R. Thomas,
  Circuit Judges, and Ronald B. Leighton,** District Judge.

                   Opinion by Judge Thomas;
                   Dissent by Judge Kleinfeld




   *Peter D. Keisler is substituted for his predecessor, Alberto R. Gon-
zales, as Acting Attorney General of the United States, pursuant to Fed.
R. App. P. 43(c)(2).
   **The Honorable Ronald B. Leighton, United States District Judge for
the Western District of Washington, sitting by designation.

                                13593
13596            QUINTERO-SALAZAR v. KEISLER
                         COUNSEL

Zachary Nightingale, Van Der Hout, Brigagliano & Nightin-
gale, San Francisco, California, argued the cause for the peti-
tioner; Marc Van Der Hout, Van Der Hout, Brigagliano &
Nightingale, San Francisco, California, was on the brief.

Ernesto H. Molina, Jr., Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, United States Depart-
ment of Justice, Washington, D.C., argued the cause for the
respondent; Peter D. Keisler, Assistant Attorney General, and
David V. Bernal, Assistant Director, Civil Division, United
States Department of Justice, Washington, D.C., were on the
brief.


                         OPINION

THOMAS, Circuit Judge:

   This case presents the question of whether Cal. Penal Code
§ 261.5(d) is categorically a crime involving moral turpitude
within the meaning of 8 U.S.C. § 1182(a)(2)(A)(i)(I), thus
making an alien removable. We conclude that it is not, and
grant the petition for review from the contrary decision of the
Board of Immigration Appeals (“BIA”).

                               I

   Alberto Rene Quintero-Salazar is a citizen and national of
Mexico who entered the United States in 1990, obtained his
conditional residence in 1992, and became a Lawful Perma-
nent Resident in 1994. His wife, three children and two step-
children are all United States citizens. Quintero-Salazar runs
a home repair and maintenance business at which he employs
several United States citizens.
                     QUINTERO-SALAZAR v. KEISLER                     13597
   In 1998, Quintero-Salazar pleaded nolo contendere to con-
tributing to the delinquency of a minor in violation of Cal.
Penal Code § 272, engaging in intercourse with a minor who
is three years younger than the perpetrator in violation of Cal.
Penal Code § 261.5(c), and engaging in intercourse with a
minor who is under 16 years of age when the perpetrator is
21 years of age or older in violation of Cal. Penal Code
§ 261.5(d). He was sentenced to eleven months imprisonment
and ordered to attend counseling and other rehabilitation pro-
grams as directed by his probation officer.1

   On April 2, 2002, Quintero-Salazar was returning to the
United States from visiting family in Mexico when he was
detained by the Immigration and Naturalization Service
(“INS”) upon seeking admission in San Francisco. On April
12, 2002, the INS filed a notice to appear and began removal
proceedings against Quintero-Salazar, charging him with
being an inadmissible alien under INA § 212(a)(2)(A)(i)(I) for
having been convicted of a crime involving moral turpitude.2
On January 7, 2003, Quintero-Salazar filed an application for
waiver of grounds of excludability on the basis of the hard-
ship it would cause his U.S. citizen wife and children pursuant
to INA § 212(h).
  1
     Shortly thereafter, Quintero-Salazar began participating in the SAFER
Program, which is a therapy and relapse-prevention program for ex-
offenders. Quintero-Salazar’s therapist in the program writes that he “is
very responsible about his treatment,” and, after already complying with
a SAFER requirement of one year of individual therapy, has started
attending additional therapy “to deepen his awareness.” Quintero-
Salazar’s therapist also offers that “[i]n the time I have known Mr. Quin-
tero I have learned how involved he is with his children and how hard it
will be for them to be apart from their father.” She adds that he “is a car-
ing father” and “is very responsible not only about his family but also his
workers.” Quintero-Salazar’s probation officer also adds that he “has
reported as directed on a regular basis, attended counseling . . . and paid
all fines and fees in full.”
   2
     The notice to appear relied only on the §§ 261.5(c) and (d) convictions
and not the § 272 conviction.
13598             QUINTERO-SALAZAR v. KEISLER
   Aliens charged with removability can apply for a waiver if
their removal would result in extreme hardship to a United
States citizen spouse or children. See 8 U.S.C.
§ 1182(h)(1)(B). Waiver of removability of those eligible is at
the discretion of the Attorney General. Id. Waiver is not avail-
able, however, if the person seeking it has been convicted of
an aggravated felony. Id. Thus, the question before the IJ was
twofold: (1) whether Quintero-Salazar was removable for
committing a crime of moral turpitude and (2) if so, whether
his crime constituted an aggravated felony, making him ineli-
gible for waiver of removability.

   On February 7, 2003, the immigration judge (“IJ”) issued
her decision, ordering Quintero-Salazar removed to Mexico.
Analogizing to a 1966 BIA decision interpreting a Wisconsin
statute,3 the IJ found the California § 261.5 convictions cate-
gorically to be crimes involving moral turpitude. The IJ then
found Quintero-Salazar ineligible for waiver because she
found that § 261.5(d) is also an “aggravated felony” under
INA § 101(a)(43)(A). The BIA summarily affirmed pursuant
to 8 C.F.R. § 1003.1(e)(4).

   This timely petition for review followed. We review de
novo the question of whether a state statutory crime consti-
tutes a crime involving moral turpitude. Carty v. Ashcroft, 395
F.3d 1081, 1083 (9th Cir. 2005) (citing Rodriguez-Herrera v.
INS, 52 F.3d 238, 240 n. 4 (9th Cir. 1995)).

                                II

   The BIA erred in holding that a violation of Cal. Penal
Code § 261.5(d) is categorically a crime involving moral tur-
pitude within the meaning of 8 U.S.C. § 1182(a)(2)(A)(i)(I).
“To determine whether a specific crime falls within a particu-
lar category of grounds for removability, we apply the cate-
gorical and modified categorical approaches set forth in
  3
   See Matter of Dingena, 11 I&N Dec. 723 (BIA 1966).
                 QUINTERO-SALAZAR v. KEISLER              13599
Taylor v. United States, 495 U.S. 575 (1990).” Cuevas-
Gaspar v. Gonzales, 430 F.3d 1013, 1017 (9th Cir. 2005).

   A categorical analysis requires us to compare the elements
of the statute of conviction with a federal definition of the
crime to determine whether conduct proscribed by the statute
is broader than the generic federal definition. Id. In doing so,
we “cannot examine the underlying facts of the prior offense,
but ‘look only to the fact of conviction and the statutory defi-
nition of the prior offense.’ ” United States v. Corona-
Sanchez, 291 F.3d 1201, 1203, 1212-13 (9th Cir. 2002) (en
banc) (quoting Taylor, 495 U.S. at 602). If the statute of con-
viction criminalizes conduct that would not satisfy the federal
definition of the crime at issue, then the conviction does not
qualify as a predicate offense under the categorical approach.
Id. at 1203. In short, under the categorical approach, the issue
is whether the full range of conduct encompassed by the stat-
ute constitutes a crime of moral turpitude. See United States
v. Castillo-Rivera, 244 F.3d 1020, 1022 (9th Cir. 2001). “[T]o
satisfy the categorical test, even the least egregious conduct
. . . must qualify.” United States v. Lopez-Solis, 447 F.3d
1201, 1206 (9th Cir. 2006).

   [1] For a conviction to be a “crime of moral turpitude”
under immigration law, it “must be a crime that (1) is vile,
base or depraved and (2) violates societal moral standards.”
Navarro-Lopez v. Gonzales, ___ F.3d ___, 2007 WL
2713211, *8 (9th Cir. 2007) (en banc). It “must also be done
willfully” or with “evil intent.” Fernandez-Ruiz v. Gonzales,
468 F.3d 1159, 1165-66 (9th Cir. 2006); see also Michel v.
INS, 206 F.3d 253, 263 (2d Cir. 2000) (“it is in the intent that
moral turpitude inheres. . . . one way to determine whether a
crime involves moral turpitude is whether the act is accompa-
nied by a vicious motive or corrupt mind”). Where an act is
only statutorily prohibited, rather than inherently wrong, the
act generally will not involve moral turpitude. Beltran-Tirado
v. INS, 213 F.3d 1179, 1184 (9th Cir.2000) (noting difference
between malum prohibitum, an act only statutorily prohibited,
13600            QUINTERO-SALAZAR v. KEISLER
and malum in se, an act inherently wrong). For there to be
moral turpitude, “the crime [must] involve some level of
depravity or baseness ‘so far contrary to the moral law’ that
it gives rise to moral outrage.” Navarro-Lopez, 2007 WL
2713211, *6 (quoting Jordan v. DeGeorge, 341 U.S. 223, 237
n.9 (1951) (Jackson, J., dissenting)).

  The statute at issue here is Cal. Penal Code § 261.5(d),
which provides:

    Any person 21 years of age or older who engages in
    an act of unlawful sexual intercourse with a minor
    who is under 16 years of age is guilty of either a mis-
    demeanor or a felony, and shall be punished by
    imprisonment in a county jail not exceeding one
    year, or by imprisonment in the state prison for two,
    three, or four years.

   [2] In other words, among the range of conduct criminal-
ized by § 261.5(d), would be consensual intercourse between
a 21-year-old (possibly a college sophomore) and a minor
who is 15 years, 11 months (possibly a high school junior).
That relationship may very well have begun when the older
of the two was a high school senior and the younger a high
school freshman and have continued monogamously without
intercourse for two to three years before the offending event.
On its face, such behavior may be unwise and socially unac-
ceptable to many, but it is not “inherently base, vile, or
depraved,” Hamdan v. INS, 98 F.3d 183, 186 (5th Cir. 1996),
or accompanied by a “vicious motive or corrupt mind,”
Michel, 206 F.3d at 263. Nor is it “so far contrary to the moral
law” as to “give rise to moral outrage.” Navarro-Lopez, 2007
WL 2713211, *6. In short, the conduct discussed does not
meet the first Fernandez-Ruiz requirement of being an “act of
baseness or depravity contrary to accepted moral standards.”
Fernandez-Ruiz, 468 F.3d at 1165-66.
                    QUINTERO-SALAZAR v. KEISLER                     13601
   [3] Indeed, § 261.5(d) proscribes some conduct that is
malum prohibitum. We know it is malum prohibitum and not
malum in se because some conduct criminalized under
§ 261.5(d) would be legal if the adult and minor were mar-
ried. See Cal. Penal Code § 261.5(a) (defining “unlawful sex-
ual intercourse” for purposes of 261.5(d) as involving
intercourse “with a person who is not the spouse of the perpe-
trator, if the person is a minor”); Cal. Fam. Code § 302 (per-
mitting a minor to marry with written consent of a parent and
a court order). We also know it is malum prohibitum because
some conduct under § 261.5(d) is legal in other states. See
Ark. Code Ann. § 5-14-125(a)(3) (2006) (criminalizing inter-
course with minors who are fourteen or under); S.C. Code
Ann. § 16-3-655 (2006) (same). Finally, California’s purpose
in passing the law reveals that it was not moral, so much as
pragmatic—they were attempting to reduce teenage pregnan-
cies. See Michael M. v. Superior Court of Sonoma County,
450 U.S. 464, 471 (1980) (“the justification for the statute
offered by the State, and accepted by the Supreme Court of
California, is that the legislature sought to prevent illegitimate
teenage pregnancies”). Because § 261.5(d) defines conduct
that is malum prohibitum in at least some cases, it cannot cat-
egorically be a crime of moral turpitude. Moreover, because
§ 261.5(d) is a strict liability crime that does not require any
showing of scienter, it lacks the requisite element of willful-
ness or evil intent as required by Fernandez-Ruiz.4
   4
     The government cites Bendel v. Nagle, 17 F.2d 719, 720 (9th Cir.
1927), but that eighty-year-old case involved a Maryland statute different
from the one at issue here and preceded both the establishment of the cate-
gorical analysis of prior crimes in Taylor and the other intervening Ninth
Circuit precedents cited herein. The government also relies on Afridi v.
Gonzales, 442 F.3d 1212 (9th Cir. 2006). However, Afridi does not
address the question of whether conviction under § 261.5(d) constitutes a
crime involving moral turpitude. Rather, Afridi dealt with whether convic-
tion under § 261.5(d) constitutes an “aggravated felony.” Thus, Afridi
would only come into play were we to hold that Quintero-Salazar did
commit a crime involving moral turpitude, was removable, and we were
forced to consider whether he was eligible for waiver or whether he was
13602               QUINTERO-SALAZAR v. KEISLER
   [4] For these reasons, we conclude that Cal. Penal Code
§ 261.5(d) criminalizes conduct that is broader than that con-
templated under 8 U.S.C. § 1182(a)(2)(A)(i)(I). Therefore,
§ 261.5(d) is not categorically a crime involving moral turpi-
tude within the meaning of the immigration statutes.

                                   III

   [5] If the crime of conviction does not categorically qualify
as a predicate offense under a federal statute, it still may qual-
ify under a modified categorical analysis. Corona-Sanchez,
291 F.3d at 1203. Under the modified categorical approach
we examine “ ‘documentation or judicially noticeable facts
that clearly establish that the conviction is a predicate convic-
tion’ ” for removal purposes. Id. (quoting United States v.
Rivera-Sanchez, 247 F.3d 905, 908 (9th Cir. 2001) (en banc)).
Under the modified categorical approach, if “judicially notice-
able facts would allow the defendant to be convicted of an
offense other than that defined as a qualifying offense,” it
cannot be used as a basis for removal. Id. (quoting United
States v. Casarez-Bravo, 181 F.3d 1074, 1077 (9th Cir.
1999)). “As we have noted repeatedly, the government has the
burden to establish clearly and unequivocally the conviction
was based on all of the elements of a qualifying predicate

ineligible on account of having committed an aggravated felony. Because
we need not reach that question, Afridi does not control our analysis.
   Likewise, our court’s recent decision in United States v. Gomez-
Mendez, ___ F.3d ___ (9th Cir. 2007) also does not address whether con-
viction under § 261.5(d) constitutes a crime involving moral turpitude.
Rather, Gomez-Mendez dealt with whether § 261.5(d) was a “crime of vio-
lence” under the Federal Sentencing Guidelines. It answered in the affir-
mative because those guidelines explicitly defined “crime of violence” as
including “statutory rape.” Because we are not guided by as clear a statu-
tory definition, and because our task is to determine what is a crime
involving moral turpitude and not a “crime of violence,” our decision is
controlled by Fernandez-Ruiz and Navarro-Lopez, and not Gomez-
Mendez.
                   QUINTERO-SALAZAR v. KEISLER                   13603
offense.” United States v. Navidad-Marcos, 367 F.3d 903,
908 (9th Cir. 2004) (citing United States v. Velasco-Medina,
305 F.3d 839, 851 (9th Cir. 2002); United States v. Pimentel-
Flores, 339 F.3d 959, 968 (9th Cir. 2003); Corona-Sanchez,
291 F.3d at 1211).

   [6] Here, the only evidence that the government tendered
was the fact of conviction. Therefore, absent any other judi-
cially noticeable facts, application of the modified categorical
approach does not alter our analysis.

                                  IV

   [7] Because the crime of conviction does not qualify as a
crime involving moral turpitude within the meaning of 8
U.S.C. § 1182(a)(2)(A)(i)(I), the BIA and IJ erred in finding
that Quintero-Salazar was removable. Because he was not
removable as having committed a crime of moral turpitude,
we need not reach the question of whether he was eligible for
a waiver of excludability on the basis of the hardship it would
cause his U.S. citizen wife and children pursuant to INA
§ 212(h).

  PETITION GRANTED.


KLEINFELD, Circuit Judge, dissenting:

  I respectfully dissent.

   Precedent compels me to reach the conclusion that the
crime of which Quintero-Salazar was convicted is indeed a
crime of moral turpitude. The crime is statutory rape, specifi-
cally sexual intercourse by a person over 21 with a person
under 16.1 We have held that “the crime of having carnal
   1
     Cal. Penal Code § 261.5(d). See also United States v. Gomez-Mendez,
___ F.3d ___ 2007 WL 1393657, at * 2 (9th Cir. 2007) (concluding that
the “full range of conduct proscribed by Cal. Penal Code § 261.5(d)”
meets the definition of “statutory rape”).
13604                QUINTERO-SALAZAR v. KEISLER
knowledge of a . . . child of the age of 15 years” “manifestly
involves moral turpitude.”2 We have said, in dicta, that “statu-
tory rape” is a “crime of moral turpitude.”3

   Our court has also “consistently . . . held that statutory rape
laws prohibiting sexual contact with a minor under 16 pro-
scribe conduct constituting sexual abuse of a minor,”4 an
aggravated felony.5 We have even said that Quintero-
Salazar’s crime is a “crime of violence.”6 These precedents
leave no room, in my view, for us to conclude that the crime
is not one of moral turpitude or is not an aggravated felony.
I would therefore conclude, as the BIA concluded, that
Quintero-Salazar was ineligible for a waiver.7

   The argument of the majority opinion is strong. Under
some of the language in our circuit’s recent decision in
Fernandez-Ruiz v. Gonzales, there might be a real question as
to whether Quintero-Salazar’s crime is one of moral turpitude.8
  2
      Bendel v. Nagle, 17 F.2d 719, 720 (9th Cir. 1927); see also Rodriguez-
Herrera v. INS, 52 F.3d 238, 240 (9th Cir. 1995) (“[W]e have found that
. . . having carnal knowledge of a 15 year old female . . . involve[s] moral
turpitude.”).
    3
      Gonzales-Alvarado v. INS, 39 F.3d 245, 246 (9th Cir. 1994). (“Typi-
cally, crimes of moral turpitude involve fraud. However, we have included
in this category acts . . . such as . . . statutory rape, which involve moral
turpitude by their very nature.”) (internal quotation marks omitted).
    4
      United States v. Lopez-Solis, 447 F.3d 1201, 1205-06 (9th Cir. 2006).
    5
      See 8 U.S.C. § 1101(43) (“The term ‘aggravated felony’ means . . .
murder, rape, or sexual abuse of a minor . . . .”).
    6
      United States v. Gomez-Mendez, ___ F.3d ___ 2007 WL 1393657, at
* 2-3 (9th Cir. 2007).
    7
      See 8 U.S.C. § 1182(h)(1)(B) (“No waiver shall be granted . . . in the
case of an alien who has previously been admitted to the United States as
an alien lawfully admitted for permanent residence if . . . since the date
of such admission the alien has been convicted of an aggravated felony
. . . .”).
    8
      See Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1165-66 (9th Cir.
2006) (“[W]hile spousal abuse may be a “base or depraved act,” that fac-
                     QUINTERO-SALAZAR v. KEISLER                      13605
But Fernandez-Ruiz was about domestic assault.9 I do not
think that the implications of the language in a domestic
assault case can overcome our specific holdings and strong
dicta speaking more specifically to Quintero-Salazar’s crime.
Our precedent on the crime at issue (as opposed to the impli-
cations of language we have written about other crimes)
leaves me unable to join the majority.




tor alone is not sufficient for a crime to constitute moral turpitude: the act
must also be done willfully. . . . Indeed, this circuit’s precedent generally
requires ‘willfulness’ or ‘evil intent’ in order for a crime to be classified
as one involving moral turpitude. . . . Other circuits similarly emphasize
that willfulness is critical to a moral turpitude determination. See generally
Michel v. INS, 206 F.3d 253, 263 (2d Cir. 2000) (‘[C]orrupt scienter is the
touchstone of moral turpitude.’).”).
   9
     Id. at 1161.